Lake County, No. 90-L-14-077. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Lake County to certify its record and as a claimed appeal as of right from said court. On October 16, 1991, this court granted appellant’s motion to file instanter and denied appellant’s motion to exceed page limitation on his memorandum in support of jurisdiction. The appellant has not filed a memorandum in support of jurisdiction in conformance with the page limitation of Supreme Court Rule of Practice II(4)(c). It appears therefore from the records of this court that appellant has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
*1490IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective December 23, 1991.